Robert L. Richmond
Marc G. Wilhelm
Richmond & Quinn, PC
360 K Street, Suite 200
Anchorage, Alaska 99501
Phone: (907) 276-5727
Fax: (907) 276-2953
brichmond@richmondquinn.com
mwilhelm@richmondquinn.com

Attorneys for Plaintiff
Wild Alaska Salmon & Seafood, Inc.

                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 WILD ALASKA SALMON
 AND SEAFOOD, INC.,

                             Plaintiff,
                                                COMPLAINT AND
       v.                                       DEMAND FOR JURY TRIAL

 WILD ALASKAN, INC. and ARRON
 KALLENBERG,
                                                Civil Action No. 3:20-cv-_________-
                             Defendants.



      Plaintiff Wild Alaska Salmon and Seafood, Inc. (“Wild Alaska”) states as follows

for its Complaint against Defendant Wild Alaskan, Inc. (“WAI”) and Arron Kallenberg

(“Kallenberg”) (collectively “Defendants”):

                             NATURE OF THE ACTION

      1.       This is an action for trademark infringement and unfair competition under

Federal and state law, including for Defendants’ infringement of Wild Alaska’s trademarks

WILD ALASKA and WILD ALASKA SALMON & SEAFOOD COMPANY.



           Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 1 of 38
       2.       Wild Alaska brings this action to prevent and halt consumer confusion and

mistake as to the source, affiliation or sponsorship of Wild Alaska and its goods and

services, on the one hand, and WAI and its goods and services, on the other hand, stemming

from WAI’s and Kallenberg’s infringement of Wild Alaska’s trademark rights.

       3.       Wild Alaska seeks both injunctive and monetary relief for WAI’s and

Kallenberg’s efforts to wrongly profit and otherwise benefit from the goodwill Wild Alaska

has established in Wild Alaska’s trademarks.

                                         THE PARTIES

       4.       Wild Alaska is a corporation organized under the laws of the state of Oregon

with its principal place of business in King Salmon, Alaska.

       5.       WAI is a corporation organized under the laws of the state of New York with

its principal place of business in Brooklyn, New York.

       6.       Upon information and belief, Kallenberg is an individual who is a citizen of

the state of New York.

       7.       Upon information and belief, Kallenberg created WAI on or around

September 21, 2017.

       8.       Upon information and belief, and as shown in the following WAI webpage,

Kallenberg is the Chief Executive Officer, founder, and driving force of WAI and its sales

in the United States.




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 2 of 38
            Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 2 of 38
       9.       On information and belief, Kallenberg owns and controls the actions of WAI.



                               JURISDICTION AND VENUE

       10.      Wild Alaska’s claims are based primarily on the Lanham Act, 15 U.S.C. §

1051 et seq., and it has substantial and related claims under the statutory and common law

of the state of Alaska.

       11.      This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§1331 and 1338, and 15 U.S.C. § 1121, and has supplemental jurisdiction over

claims brought under Alaska state law pursuant to 28 U.S.C. § 1367.

       12.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the claims occurred in this District,




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 3 of 38
            Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 3 of 38
and a substantial part of the property that is the subject of the action is situated in this

District.

       13.      Personal jurisdiction is proper in this Court in part because WAI and

Kallenberg regularly conduct business, directly and indirectly, within the state of Alaska.

       14.      WAI’s and Kallenberg’s unlawful acts that are the subject of this Complaint

include acts that were purposefully directed towards the state of Alaska and within this

District, and WAI’s goods and services are regularly purchased from within and offered to

consumers in this District.

       15.      Upon information and belief, WAI purposefully directs its acts toward, and

has provided its goods and services in, every state in the United States, as demonstrated in

the following WAI webpages.

//
//
//
//
//
//
//
//
//
//
//
//
//



COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 4 of 38
            Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 4 of 38
COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 5 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 5 of 38
COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 6 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 6 of 38
       16.     Personal jurisdiction and venue are also proper in this Court because WAI

and Kallenberg advertise, sell, and provide WAI infringing goods and services in the state

of Alaska and in this District, which activity is the subject of this litigation.

                                 FACTUAL ALLEGATIONS

                    Wild Alaska and its Trade Name and Trademarks

       17.     Since its founding in 2000, Wild Alaska has been dedicated to bringing the

fabulous taste and health benefits of fresh, wild-caught salmon from the crystal-clear

waters of Bristol Bay, Alaska to consumers throughout the United States.

       18.     Since at least as early as 2006, Wild Alaska has been selling direct to

consumers throughout the United States.

       19.     An important aspect of Wild Alaska’s business model is that Wild Alaska

employees catch the very salmon that the company sells.

       20.     As Wild Alaska catches salmon on a daily basis, the salmon is delivered on

ice to shore straight from Wild Alaska’s boat where the salmon is at once cleaned and hand-

processed by Wild Alaska’s own processing team in what is called a “wet process.”

       21.     Wild Alaska is known in the industry and by consumers for its business

model and focus on providing the freshest wild-caught salmon and other seafood products

sold direct to consumers.

       22.     Through significant time, expense, and effort, Wild Alaska has earned the

highest reputation for quality among wholesale and retail consumers of seafood and

seafood related sales services.

COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 7 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 7 of 38
         23.   Wild Alaska provides its seafood and seafood related sales services

throughout the United States.

         24.   Since at least as early as 2002, Wild Alaska continuously has used the trade

name WILD ALASKA or WILD ALASKA SALMON & SEAFOOD COMPANY (the

“Trade Name”) in association with Wild Alaska’s business activities – including without

limitation forming business relationships and entering into contracts with third parties in

relation to its business operations.

         25.   Since at least as early as 2002, Wild Alaska continuously has used the marks

WILD ALASKA and WILD ALASKA SALMON & SEAFOOD COMPANY, or

substantially similar variations, on labels, tags and other materials in association with

seafood and seafood related sales services, including without limitation the following

forms:




(collectively, the “Wild Alaska Marks”).

         26.   Wild Alaska has also used its Trade Name and the Wild Alaska Marks in

advertising for seafood and seafood related sales services sold and provided throughout the

United States.




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 8 of 38
          Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 8 of 38
       27.     Following are examples showing Wild Alaska’s use of its Trade Name and

the Wild Alaska Marks in association with Wild Alaska’s seafood and seafood related sales

services sold and provided throughout the United States:




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 9 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 9 of 38
          28.   Wild Alaska’s use of its Trade Name and the Wild Alaska Marks in

association with Wild Alaska’s seafood and seafood related sales services has created

strong source identifying significance in the minds of consumers throughout the United

States.

          29.   Consumers understand that use of its Trade Name and the Wild Alaska

Marks in association with seafood and seafood related sales services signifies that those

goods and services are sourced, affiliated, or sponsored by Wild Alaska.

          30.   Other seafood industry entities in Alaska and elsewhere, including seafood

producers, processors and fishing related goods and services providers, also understand

that the Trade Name identifies Wild Alaska as a going business.

          31.   Wild Alaska purchases goods and services from these entities under and

through the Trade Name.

          32.   Wild Alaska enjoys a good reputation and significant goodwill with these

entities, and generally in the seafood industry, by virtue of its business interactions with

these entities. That reputation and goodwill is part and parcel of, and gives significant value

to, the Trade Name.

          33.   The following image obtained from Wild Alaska’s website located at

<wildalaskasalmonandseafood.com> (the “Genuine Website”) is representative of Wild

Alaska’s prominent use of its Trade Name and the Wild Alaska Marks in association with

seafood and seafood related sales services:



COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 10 of 38
           Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 10 of 38
       34.     Wild Alaska’s longstanding use of its Trade Name and the Wild Alaska

Marks has made them strong, widely recognized, and highly distinctive in association with

seafood and seafood related sales services.

COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 11 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 11 of 38
       35.     Wild Alaska’s Trade Name and the Wild Alaska Marks are very valuable

assets that belong to Wild Alaska.

       36.     Wild Alaska has enjoyed tremendous success providing seafood and seafood

related sales services advertised and sold in association with its Trade Name and the Wild

Alaska Marks in the United States.

       37.     Wild Alaska has enjoyed tens of millions of dollars of seafood sales, and

provided associated seafood sale services, in the United States in the approximately

eighteen years that Wild Alaska has been providing such under the Trade Name and Wild

Alaska Marks.


        WAI’S and Kallenberg’s Acts of Infringement and Unfair Competition

       38.     WAI and Kallenberg are well familiar with Wild Alaska, Wild Alaska’s

business model, the Trade Name, and the Wild Alaska Marks that Wild Alaska uses in

association with seafood and seafood related sales services.

       39.     Indeed, Kallenberg contacted Wild Alaska owner Tony Wood (“Wood”), in

approximately 2016 in an effort to purchase salmon from Wild Alaska – for resale under

WAI’s name.

       40.     Kallenberg also visited Wild Alaska’s processing plant in Naknek, Alaska

several times during the summer fishing season in approximately 2016.

       41.     In the course of these and other activities, Kallenberg became well familiar

with Wild Alaska, the Trade Name, and the Wild Alaska Marks in use at the time, along



COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 12 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 12 of 38
with the success Wild Alaska had attained in direct marketing its seafood and related

seafood sales services to consumers through the Internet and the Genuine Website.

       42.     Ultimately, Kallenberg decided to try to mimic, piggy back, and free ride on

the success and goodwill enjoyed by Wild Alaska due to its business model, Trade Name,

Wild Alaska Marks, and the Genuine Website.

       43.     However, despite WAI’s and Kallenberg’s efforts to copy Wild Alaska, still

only Wild Alaska truly catches its own salmon, processes such itself, and then directly sells

such seafood through the Internet.

       44.     WAI and Kallenberg have unlawfully used Wild Alaska’s Trade Name and

Wild Alaska Marks, or confusingly similar iterations thereof, without authorization from

Wild Alaska.

       45.     As an example, the following images obtained from WAI’s website located

at <wildalaskancompany.com> (the “Infringing Website”) is representative of WAI’s




prominent use of WILD ALASKAN COMPANY,                                                        , and




                 (collectively, the “Infringing Uses”), as well as the trade name WILD

ALASKAN COMPANY (the “Infringing Name”), in association with seafood and seafood

related sales services that are confusingly similar to Wild Alaska’s Trade Name and Wild

Alaska Marks.

COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 13 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 13 of 38
COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 14 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 14 of 38
       46.     The following image shows WAI’s product packaging and use of the

Infringing Uses and Infringing Name in the course of providing seafood and seafood

related sales services.




       47.     Upon information and belief, WAI started using the Infringing Uses and

Infringing Name in the United States sometime in 2017, many years after Wild Alaska first

commenced use of the Trade Name and Wild Alaska Marks in the United States.

       48.     Wild Alaska and WAI compete in the marketplace for the same consumers

of seafood and seafood related sales services in the United States.




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 15 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 15 of 38
         49.   Upon information and belief, WAI advertises and sells seafood and seafood

related sales services under the Infringing Uses and Infringing Name throughout the United

States, including the State of Alaska.

         50.   As shown in the following image, WAI’S use of the Infringing Uses and

Infringing Name extends to third party marketplaces as well, such as Facebook, where (as

hoped and intended by WAI and Kallenberg) consumers refer to and identify WAI as “Wild

Alaskan”.




         51.   As stated on the Infringing Website, Kallenberg previously enjoyed a career

in software engineering and worked at several internet startups over the course of fifteen

years.




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 16 of 38
          Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 16 of 38
       52.     On information and belief, WAI and Kallenberg are now applying that

experience and knowledge in software engineering to create consumer confusion,

including initial interest confusion, with Wild Alaska and otherwise to drive internet traffic

to the Infringing Website as opposed to the Genuine Website, including through use of an

“Affiliate Program” with an entity named “AvantLink” as shown in the following image.

//
//
//
//
//
//
//
//
//

COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 17 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 17 of 38
       53.      As shown above, of all the myriad trade name and trademark choices

available to WAI:

              WAI chose to use the literal elements WILD ALASKAN COMPANY

                SEAFOOD & PROVISIONS (when Wild Alaska was already using WILD

                ALASKA and WILD ALASKA SALMON & SEAFOOD COMPANY);

              WAI chose to use a blue color scheme for its trademarks and product

                packaging (when Wild Alaska was already using a blue color scheme for its

                trademarks and product packaging);




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 18 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 18 of 38
              WAI chose to use a circular badge design featuring concentric circles and




                wrapping literal elements                        (when Wild Alaska was already

                using a circular badge design featuring concentric circles and wrapping




                literal elements                       as one of the Wild Alaska Marks); and,

              WAI chose to use a customer service representative named “Josh” for

                communications with consumers (when Wild Alaska was already using a

                customer service representative named “Josh” for communications with

                consumers).

       54.      On information and belief, WAI and Kallenberg took these actions in an

effort and with the purpose to free ride off the goodwill and consumer recognition of Wild

Alaska’s Trade Name, and Wild Alaska Marks.

       55.      WAI and Kallenberg took all these actions knowing Wild Alaska enjoys

valid trademark rights in the Trade Name and Wild Alaska Marks.

       56.      By mimicking Wild Alaska’s Trade Name and Wild Alaska Marks, WAI’s

own conduct demonstrates the goodwill and consumer recognition established through




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 19 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 19 of 38
Wild Alaska’s use of its Trade Name and Wild Alaska Marks in association with seafood

and seafood related sales services.

       57.     WAI further admits its own wrongdoing by seeking to prohibit others from

doing to it what it is doing here to Wild Alaska. For example, as shown in the following

image from the Infringing Website, WAI claims (falsely) that WAI owns valid trademark

rights in the marks “Wild Alaska”, “Wild Alaskan Company”, and the “look and feel of

the Sites and Products”, and WAI goes so far as to state these “may not be copied, imitated

or used, in whole or in part, without prior written permission”:




And, as shown above, WAI also seeks to prohibit use of “any metatags or other ‘hidden

text’ utilizing “Wild Alaskan” or any other name, trademark or Product or service name of

Wild Alaskan without prior written permission.”


COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 20 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 20 of 38
       58.     Upon information and belief, WAI and Kallenberg are intentionally engaged

in activity that WAI and Kallenberg know is unlawful and constitutes unfair competition,

including trademark infringement.

       59.     Upon information and belief, WAI and Kallenberg targeted Wild Alaska to

create consumer confusion or mistake that has harmed both consumers and Wild Alaska.

       60.     WAI and Kallenberg’s actions have given rise to actual consumer confusion,

including the consumer confusion (including disgust and ill will) demonstrated in the

following consumer communications that were intended to relate to WAI and WAI’s

business practices, but were erroneously directed to Wild Alaska.

//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//


COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 21 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 21 of 38
COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 22 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 22 of 38
COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 23 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 23 of 38
COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 24 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 24 of 38
COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 25 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 25 of 38
       61.     WAI continues to use the Infringing Name and Infringing Uses in the United

States in connection with seafood and seafood related sales services in the United States.

       62.     The natural, probable, foreseeable and actual result of WAI’s and

Kallenberg’s wrongful conduct is to cause consumer confusion, deception, and mistake in

the marketplace, to harm Wild Alaska’s business reputation and goodwill, and injure Wild

Alaska’s relationships with existing and prospective consumers.

       63.     Upon information and belief, WAI’s and Kallenberg’s wrongful conduct has

resulted in increased sales of WAI seafood and seafood related sales services while

hindering the sales of Wild Alaska’s seafood and seafood related sales services.

       64.     Wild Alaska has sustained, and will continue to sustain, damages as a result

of WAI’s and Kallenberg’s wrongful conduct.

       65.     Upon information and belief, WAI and Kallenberg are aware of Wild

Alaska’s Trade Name and the Wild Alaska Marks, and the goodwill associated therewith,

and are aware that they cannot lawfully use the Infringing Name or the Infringing Uses as

a trade name or as a source indicator for WAI’s seafood and seafood related sales services,

yet are proceeding to attempt such anyhow.

       66.     As an individual with direct contact and familiarity with Wild Alaska well

before the founding of WAI, Kallenberg has had exposure to Wild Alaska’s seafood and

seafood related sales services, Wild Alaska’s intellectual property, and the goodwill Wild

Alaska has created in the Trade Name and Wild Alaska Marks through Wild Alaska’s use

of those marks in association with seafood and seafood related sales services.


COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 26 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 26 of 38
       67.     Upon information and belief, WAI and Kallenberg have engaged in these

unlawful activities knowingly and intentionally, and with reckless disregard for Wild

Alaska’s rights in its Trade Name and Wild Alaska Marks.


 COUNT I - FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION
            OF ORIGIN OR SPONSORSHIP (15 U.S.C. § 1125(a))

       68.     Wild Alaska incorporates and realleges, as if fully set forth in this paragraph,

the allegations of the foregoing paragraphs.

       69.     Wild Alaska’s Trade Name and the Wild Alaska Marks are well-established

and serve to identify the seafood and seafood related sales services sourced, affiliated,

sponsored, approved, authorized, or otherwise associated by or with Wild Alaska and are

exclusively for the use of Wild Alaska.

       70.     WAI and Kallenberg have knowingly used and continue to use colorable

imitations of Wild Alaska’s Trade Name and the Wild Alaska Marks in connection with

the seafood and seafood related sales services that WAI and Kallenberg advertise, promote,

and sell. WAI’S and Kallenberg’s actions render this case exceptional within the meaning

of 15 U.S.C. §1117(a).

       71.     Upon information and belief, prior to WAI’S and Kallenberg’s use of the

Infringing Name and Infringing Uses, WAI and Kallenberg had actual knowledge of Wild

Alaska’s use and ownership of the Trade Name and the Wild Alaska Marks in connection

with Wild Alaska’s seafood and seafood related sales services.




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 27 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 27 of 38
       72.     Upon information and belief, WAI and Kallenberg have used and continue

to use the Infringing Name and Infringing Uses in association with seafood and seafood

related sales services in a manner that is likely to confuse, mislead, or deceive consumers,

purchasers, and members of the general public as to the origin, source, sponsorship, or

affiliation of WAI and WAI’s goods and services, and is likely to cause consumers

erroneously to believe that WAI’s goods and services have been authorized, sponsored,

approved, endorsed, or licensed by Wild Alaska or that WAI and Kallenberg are affiliated

with Wild Alaska.

       73.     WAI’s and Kallenberg’s use of the Infringing Name and Infringing Uses in

association with seafood and seafood related sales services constitutes false designation of

origin and/or sponsorship and unfair competition in violation of §43(a) of the Lanham Act,

15 U.S.C. § 1125(a).

       74.     As a direct and proximate result of WAI’S and Kallenberg’s actions, Wild

Alaska has suffered and will continue to suffer irreparable harm to Wild Alaska’s valuable

Trade Name, Wild Alaska Marks, and Wild Alaska’s business, goodwill, reputation and

profits.

       75.     Wild Alaska will continue to be irreparably harmed unless WAI and

Kallenberg are restrained from further infringement of Wild Alaska’s valuable Trade Name

and Wild Alaska Marks.

       76.     An award of monetary damages alone cannot fully compensate Wild Alaska

for its injuries, and Wild Alaska lacks a fully adequate remedy at law.


COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 28 of 38
           Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 28 of 38
        77.    The foregoing acts of infringement have been and continue to be deliberate,

willful and wanton, making this an exceptional case within the meaning of 15 U.S.C. §

1117.

        78.    Wild Alaska is entitled to a permanent injunction against WAI and

Kallenberg, as well as all other remedies available under the Lanham Act, including, but

not limited to, compensatory damages, treble damages, disgorgement of profits, and costs

and attorney’s fees.



     COUNT II – STATE COMMON LAW TRADEMARK INFRINGEMENT

        79.    Wild Alaska incorporates and realleges, as if fully set forth in this paragraph,

the allegations of the foregoing paragraphs.

        80.    Wild Alaska has used the Trade Name and Wild Alaska Marks to sell seafood

and seafood related sales services for many years, some of which use started at least as

early as 2002.

        81.    Wild Alaska’s Trade Name and Wild Alaska Marks have become widely

known throughout the United States, including Alaska, and consumers have come to

identify Wild Alaska as the exclusive source of the seafood and seafood related sales

services to which they are applied.

        82.    The Trade Name and Wild Alaska Marks are or have become distinctive.




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 29 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 29 of 38
       83.     WAI and Kallenberg continue to advertise, promote, and sell goods using the

Trade Name and Wild Alaska Marks or colorable imitations thereof, with knowledge of

and with intentional disregard of Wild Alaska’s rights.

       84.     Such acts by WAI and Kallenberg have caused and continue to cause

confusion as to the source, affiliation, and/or sponsorship of seafood and seafood related

sales services.

       85.     WAI’S and Kallenberg’s acts constitute willful infringement of Wild

Alaska’s exclusive rights in the Trade Name and Wild Alaska Marks in violation of the

common law of the State of Alaska and other states.

       86.     As a direct and proximate result of WAI’S and Kallenberg’s conduct, Wild

Alaska has suffered irreparable harm to Wild Alaska’s valuable Trade Name and Wild

Alaska Marks.

       87.     Wild Alaska will continue to be irreparably harmed unless WAI and

Kallenberg are restrained from further infringement of Wild Alaska’s Trade Name and

Wild Alaska Marks.

       88.     An award of monetary damages alone cannot fully compensate Wild Alaska

for its injuries, and Wild Alaska lacks a fully adequate remedy at law.



          COUNT III – STATE COMMON LAW UNFAIR COMPETITION

       89.     Wild Alaska incorporates and realleges, as if fully set forth in this paragraph,

the allegations of the foregoing paragraphs.



COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 30 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 30 of 38
       90.     WAI and Kallenberg have engaged in unfair competition under the common

law of the State of Alaska and other states based on its acts as alleged in this Complaint.

       91.     WAI and Kallenberg are liable to Wild Alaska for unfair competition under

the common law of the State of Alaska and other states.

       92.     Upon information and belief, WAI’s and Kallenberg’s acts alleged in this

Complaint were willful and intended to cause confusion, mistake, or deception.

       93.     As a direct and proximate cause of WAI’s and Kallenberg’s conduct, Wild

Alaska has suffered, is suffering, and will continue to suffer irreparable damages in an

amount to be proved at trial.

       94.     An award of monetary damages alone cannot fully compensate Wild Alaska

for its injuries, and Wild Alaska lacks a fully adequate remedy at law.



  COUNT IV – VIOLATION OF ALASKA UNFAIR TRADE PRACTICES AND
     CONSUMER PROTECTION ACT (ALASKA STATUTORY LAW)

       95.     Wild Alaska incorporates and realleges, as if fully set forth in this paragraph,

the allegations of the foregoing paragraphs.

       96.     WAI’s and Kallenberg’s sale of WAI products constitutes “trade or

commerce” as that term is used in the Alaska Unfair Trade Practices and Consumer

Protection Act, Alaska Stat. § 45.50.471 et seq.

       97.     WAI’s and Kallenberg’s actions as alleged in this Complaint constitute

“unfair methods of competition” and “unfair or deceptive acts or practices” within the




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 31 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 31 of 38
meaning of the Alaska Unfair Trade Practices and Consumer Protection Act, Alaska Stat.

§ 45.50.471 et seq.

       98.     WAI’s and Kallenberg’s actions as alleged in this Complaint constitute

“fraudulently conveying or transferring goods or services by representing them to be those

of another.” Alaska Stat. § 45.50.471(b)(1).

       99.     WAI’s and Kallenberg’s actions as alleged in this Complaint constitute

“causing a likelihood of confusion or misunderstanding as to the source, sponsorship, or

approval, or another person's affiliation, connection, or association with or certification of

goods or services.” Alaska Stat. § 45.50.471(b)(3).

       100.    WAI’s and Kallenberg’s actions as alleged in this Complaint constitute

“representing that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or quantities that they do not have or that a person has a

sponsorship, approval, status, affiliation, or connection that the person does not have.”

Alaska Stat. § 45.50.471(b)(4).

       101.    WAI’s and Kallenberg’s actions as alleged in this Complaint constitute

“engaging in any other conduct creating a likelihood of confusion or of misunderstanding

and that misleads, deceives, or damages a buyer or a competitor in connection with the sale

or advertisement of goods or services.” Alaska Stat. § 45.50.471(b)(11).

       102.    Wild Alaska has suffered and continues to suffer actual harm as a direct and

proximate result of WAI’s and Kallenberg’s actions.




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 32 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 32 of 38
       103.     Wild Alaska has suffered and continues to suffer irreparable harm as a direct

and proximate result of WAI’s and Kallenberg’s actions.

       104.     An award of monetary damages alone cannot fully compensate Wild Alaska

for its injuries, and Wild Alaska lacks a fully adequate remedy at law.



                                       PRAYER FOR RELIEF

      WHEREFORE, Wild Alaska prays for judgment against WAI and Kallenberg as
follows:


       1.       A determination that WAI and Kallenberg have violated 15 U.S.C. § 1125(a),

that Wild Alaska has been damaged by such violations, and that the WAI and Kallenberg

are liable to Wild Alaska for such violations;

       2.       A determination that WAI and Kallenberg have committed common law

trademark infringement, that Wild Alaska has been damaged by such infringement, and

that WAI and Kallenberg are liable to Wild Alaska for common law trademark

infringement;

       3.       A determination that the WAI and Kallenberg have committed common law

unfair competition, that Wild Alaska has been damaged by such unfair competition, and

that WAI and Kallenberg are liable to Wild Alaska for common law unfair competition;

       4.       A determination that WAI and Kallenberg have violated the Alaska Unfair

Trade Practices and Consumer Protection Act, and an award of all damages, including




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 33 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 33 of 38
costs, reasonable attorneys’ fees, and punitive damages as authorized by the Alaska Unfair

Trade Practices and Consumer Protection Act;

       5.      A determination that this case is “exceptional,” in the sense of 15 U.S.C. §

1117(a);

       6.      For an award of Wild Alaska’s damages arising out of WAI’s and

Kallenberg’s acts;

       7.      Under all claims for relief, that an injunction be issued enjoining WAI,

Kallenberg, and their respective employees, agents, successors and assigns, and all those

in active concert and participation with them, and each of them who receives notice directly

or otherwise of such injunctions, from;

               (a) imitating, copying, or making any unauthorized use of Wild
               Alaska’s Trade Name and Wild Alaska Marks;

               (b) importing, manufacturing, producing, distributing, circulating,
               selling, offering for sale, advertising, promoting or displaying any
               product using any simulation, reproduction, counterfeit, copy, or
               colorable imitation of Wild Alaska’s Trade Name and Wild Alaska
               Marks;

               (c) using any false designation of origin or false description or
               performing any act which is likely to lead members of the trade or
               public to believe that any service or product manufactured, distributed
               or sold by WAI or Kallenberg is in any manner associated or
               connected with Wild Alaska or is sold, manufactured, licensed,
               sponsored, approved or authorized by Wild Alaska;

               (d) engaging in any other activity constituting unfair competition with
               Wild Alaska, or acts and practices that deceive the public and/or the
               trade;




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 34 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 34 of 38
       8.      For an Order directing that WAI and Kallenberg deliver for destruction all

products, labels, badging, tags, signs, prints, packages, videos, and advertisements in

WAI’s and Kallenberg’s possession or under WAI’s and Kallenberg’s control, bearing or

using Wild Alaska’s Trade Name and/or Wild Alaska Marks, or any simulation,

reproduction, counterfeit, copy or colorable imitation thereof, and all plates, molds,

matrices and other means of making the same, pursuant to 15 U.S.C. § 1118;

       9.      For an Order directing such other relief as the Court may deem appropriate

to prevent the trade and public from deriving the erroneous impression that any service or

product manufactured, sold or otherwise circulated or promoted by WAI and Kallenberg

is authorized by Wild Alaska or related in any way to the Wild Alaska’s seafood and

seafood related sales services, including but not limited to use of search engine

optimization technology and other technology that would circumvent the Orders requested

in this Complaint;

       10.     For an Order directing WAI, Kallenberg, and their respective agents,

employees, servants, attorneys, successors, and assigns, and all others in privity or acting

in concert therewith, to file with this Court, and serve upon Wild Alaska’s counsel within

thirty (30) days after entry of such judgment, a written report under oath, setting in detail

the manner and form in which they have complied with such judgment;

       11.     For an Order permitting Wild Alaska, and/or auditors of Wild Alaska, to

audit and inspect the books, records, and premises of WAI and Kallenberg and related

entities for a period of six (6) months after entry of final relief in this matter, to determine


COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 35 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 35 of 38
the scope of the WAI’s and Kallenberg’s past use of Wild Alaska’s intellectual property,

including all manufacturing, distribution, and sales of products bearing Wild Alaska’s

Trade Name and Wild Alaska Marks, as well as WAI’s and Kallenberg’s compliance with

the orders of this Court;

        12.    For an award of WAI’s and Kallenberg’s profits realized by WAI’s and

Kallenberg’s wrongful acts, and directing that such profits be trebled, pursuant to 15 U.S.C.

§ 1117 and Alaska law;

        13.    For an award of Wild Alaska’s actual damages, and directing that such

damages be trebled, pursuant to 15 U.S.C. § 1117 and Alaska law;

        14.    For an award of statutory damages to Wild Alaska pursuant to 15 U.S.C. §

1117;

        15.    For an award of Wild Alaska’s attorneys’ fees, costs and disbursements

incurred in this action pursuant to 15 U.S.C. § 1117 and Alaska law;

        16.    For an Order requiring WAI and Kallenberg to file with the Court and

provide to Wild Alaska an accounting of all sales and profits realized by WAI and

Kallenberg through the use of Wild Alaska’s Trade Name, Wild Alaska Marks, and trade

dress and any counterfeits, reproductions, copies, or colorable imitations thereof;

        17.    For an order requiring WAI and Kallenberg to correct any erroneous

impression persons may have derived concerning the nature, characteristics, or qualities of

WAI’s seafood and seafood related sales services, or Wild Alaska’s seafood and seafood




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 36 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 36 of 38
related sales services, including without limitation, an award or other placement of

corrective advertising providing written notice to the public;

       18.     For an award of interest, including pre-judgment and post-judgement interest

on the foregoing sums; and

       19.     For an award of such other and further relief as the Court deems just and

proper.

                                   JURY TRIAL DEMAND
       Pursuant to Fed. R. Civ. P. 38(b), Wild Alaska respectfully demands a jury trial of

all issues triable by jury.


//


//


//


//


//


//


//


//




COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 37 of 38
          Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 37 of 38
                                              RICHMOND & QUINN

                                              By: /s/
                                              Robert Richmond
                                              Alaska Bar No. 7011069
                                              360 K St #200
                                              Anchorage, AK 99501
                                              T: (907) 276-5727
                                              F: (907) 276-2953
                                              Email: brichmond@richmondquinn.com

                                              By: /s/
                                              Marc G. Wilhelm
                                              Alaska Bar No. 8406054
                                              360 K St #200
                                              Anchorage, AK 99501
                                              T: (907) 276-5727
                                              F: (907) 276-2953
                                              Email: mwilhelm@richmondqinn.com


                                              DENTONS BINGHAM GREENEBAUM LLP

                                              James M. Hinshaw
                                              (pro hac vice motion to be filed)
                                              james.hinshaw@dentons.com

                                              Brad R. Maurer
                                              (pro hac vice motion to be filed)
                                              brad.maurer@dentons.com

                                              Andrew J. Pendexter
                                              (pro hac vice motion to be filed)
                                              Andrew.pendexter@dentons.com

                                              10 West Market Street
                                              2700 Market Tower
                                              Indianapolis, IN 46204
                                              (317) 968-5385

                                              Counsel for Plaintiff
                                              Wild Alaska Salmon and Seafood, Inc.

COMPLAINT
Wild Alaska Salmon & Seafood, Inc. v. Wild Alaskan, Inc. et al.; Case No. 3:20-cv-_____________
Page 38 of 38
         Case 3:20-cv-00094-JWS Document 1 Filed 04/23/20 Page 38 of 38
